Citation Nr: 1821977	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-30 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for fibroids in excess of 0 percent from November 1, 2010 to August 22, 2014, and in excess of 10 percent, beginning August 22, 2014.

2.  Entitlement to a rating in excess of 10 percent for abdominal and/or pelvic scars, to include as a result of myomectomy surgery and hysterectomy surgery.   


REPRESENTATION

Veteran  represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1988 to October 2010. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared at a hearing in July 2016 before the undersigned Veterans Law Judge.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Veteran testified in July 2016 to having muscle damage. This matter is REFERRED to the AOJ. If the Veteran intends to make such a claim, she may do so by filing with the AOJ (i.e., the Regional Office) VA Form 21-526 Application for Compensation or Pension.  

REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below:

1. Reasons for the Remand:

Remand of the issues of service connection for (i) fibroids, and (ii) scars is necessary to afford the Veteran a VA examination.  Specifically, the Veteran underwent a hysterectomy and a myomectomy and development is necessary to determine the impact, if any, these procedures had on the claimed conditions.  

2. Conduct development to:

Schedule the Veteran for a VA examination to obtain the opinion regarding the current severity and nature of the Veteran's (i) fibroids, and (ii) abdominal and/or pelvic scars related to the Veteran's hysterectomy and myomectomy.  All indicated tests and studies should be accomplished and the findings reported in detail.

All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted.  The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

FIBROIDS

a. Identify the current nature and location of the Veteran's fibroids.  Specifically, if the Veteran had uterine fibroids only, the examiner should make such a notation. 

b. Indicate whether the Veteran's fibroids have resolved, remained consistent, or have increased in number and/or severity.  

The examiner should provide a thorough explanation of the Veteran's prior and current symptoms, as they relate to the Veteran's fibroids. 

SCARS

a. Identify the current nature of the Veteran's abdominal and/or pelvic scars, to include as a result of myomectomy surgery and hysterectomy surgery. 

b. For ANY and ALL abdominal and/or pelvic scars related to the Veteran's hysterectomy and myomectomy, indicate:
	(i) measurement;
	(ii) location;
	(iii) any keloid scarring; and
(iv) an assessment of the scarring, to include scar sensitivity.

The examiner should provide a thorough explanation of the Veteran's current symptoms and limitations, as they relate to the Veteran's scars. 

The examiner's attention is drawn to the following:

* In January 1999, the Veteran underwent myomectomy surgery in treatment of fibroids. 

* In November 2013, an ultrasound was performed that showed uterine fibroids, the largest of which measured five centimeters.  

* In August 2014, a VA examination for gynecological conditions was completed, at which time the Veteran indicated experiencing gynecological issues since at least January 1999.   

* In December 2014, the Veteran underwent a hysterectomy.  Medical treatment records reflect that a diagnosis of symptomatic fibroid uterus was assigned. 

* In May 2016, during a VA examination, the Veteran reported pelvic pressure and moderate, intermittent pain.  

* In May 2016, a VA examiner reported a 15 centimeter long scar (from below the umbilicus to the pubis) and a 14 centimeter long scar (running horizontally from just above the pubis).  The Veteran reported that she has three total scars in her pelvic and/or abdominal area.  The examiner is to address ANY and ALL scars related to the Veteran's hysterectomy and myomectomy present at the time of the examination. 

* In July 2016, the Veteran testified that she had painful, keloidal, and raised scarring from myomectomy surgery, which was not addressed in her most recent VA examination.  Additionally, she reported that the scarring creates physically limitations and discomfort, to include bending and certain exercises. 

* In July 2016, the Veteran testified that she underwent a hysterectomy in treatment for fibroids.  The Veteran testified that an increased rating is warranted for fibroids up to the date of this procedure. 

3. Thorough explanations must be provided for the opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4. After completing all indicated development, readjudicate the claim in light of all of the evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The Veteran is also advised that a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C. 
§ 5107(a). While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one- way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


